—In an action, inter alia, to recover damages for discrimination, the plaintiffs Edgar Henry and Grace Henry appeal from an order of the Supreme Court, Kings County (G. Aronin, J.), dated January 10, 1997, which granted the defendants’ motion to stay the action and compel arbitration.
*503Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion to stay the action and compel arbitration. It is undisputed that the Federal Arbitration Act (9 USC § 2) governs the agreement in this case. Contrary to the appellants’ contention, the dispute arises from the franchise agreement between the plaintiff corporation and the respondent Sterling Vision, Inc., and they are bound by the arbitration provision contained therein (see, Fletcher v Kidder, Peabody & Co., 81 NY2d 623, cert denied 510 US 993). Moreover, although the appellant Edgar Henry was not a signatory to the franchise agreement, as an officer of the plaintiff corporation he is bound by the arbitration provision (see, Mosca v Doctors Assocs., 852 F Supp 152).
The appellants’ remaining contentions lack merit.
Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.